LINE OF CREDIT AGREEMENT

This Line of Credit Agreement (this “Agreement”) is made and entered into
effective as of March 12, 2009 (the “Effective Date”) by and among HC
Innovations, Inc., a Delaware corporation (the “Borrower”) and The Kenneth D.
Lamé Living Trust, Welwyn Management Company and Brahma Finance (BVI) Limited
(collectively, the “Lenders”).

1. Commitments to Lend.

          During the Commitment Period each Lender severally agrees, on the
terms and conditions set forth in the Agreement, to make Advances to the
Borrower from time to time in amounts such that the aggregate principal amount
of Advances by such Lender at any one time outstanding does not exceed the
amount of its Commitment. Each Advance under this Agreement shall be made
ratably from the several Lenders in proportion to their Commitments. The
Borrower may, on the terms and conditions set forth in the Agreement, borrow,
repay and reborrow at any time during the Commitment Period.

2. Borrowing Procedures.

          The Borrower shall give the Lenders notice not later than 10:00 AM on
the date of each Advance specifying the date of such Advance, which shall be a
Business Day, and the aggregate amount of such Advance. Each requested Advance
shall be made available to the Borrower by drawing on the Lenders’ deposit
account maintained at a bank or other financial institution to be designated by
the Lenders. Each Advance shall be made pursuant to procedures and timing agreed
to between the Borrower and such bank, and shall be subject to dual signature
control as follows:

One Signature from the Borrower: Robert Scott Walker, CFO or Tina Bartelmay,
President & COO; and

One signature from specified directors of the Borrower: Kenneth Lamé, Chairman
of the Board or Orlo Dietrich, Director.

          The Borrower shall not request any Advance if an Event of Default
shall have occurred and be continuing, or if an event has occurred, which with
the giving of notice or the lapse of time, or both, would constitute an Event of
Default.

3. Purpose.

          The purpose and sole use of the Line of Credit shall be to satisfy the
Borrower’s bi-weekly payroll. Proceeds from Advances will only be deposited into
the Borrower’s primary payroll account and will not be used for any other
purpose.

--------------------------------------------------------------------------------



4. Cleandown and Maturity.

          (a) Advances must be repaid from time to time such that the Line of
Credit must be fully repaid with no amount outstanding for 8 consecutive
Business Days in any 23 consecutive Business Day period.

          (b) All Advances must be repaid in full on or before the Maturity
Date. The aggregate unpaid principal amount of all Advances shall not at any
time exceed the Maximum Amount. The Borrower shall make an immediate prepayment
in the event that the aggregate unpaid principal amount of all Advances shall at
any time exceed the Maximum Amount.

5. Interest and Fees.

          The Borrower shall pay to each Lender:

          (a) as commitment fees, an amount equal to five-twelfths of one
percent (5/12%) per calendar month or part thereof of the amount of such
Lender’s Commitment, minus such Lender’s pro rata share of any amounts earned on
any amounts on deposit in the account referred to in Section 2 above; provided
that such commitment fee shall not thereby be reduced to less than zero;

          (b) as interest, an amount equal to five-twelfths of one percent
(5/12%) per calendar month of the principal amount of Advances outstanding from
time to time, based on the actual number of days during which such Advances were
outstanding; and

          (c) as additional interest, an amount equal to two-twelfths of one
percent (2/12%) per calendar month of the principal amount of Advances
outstanding, for such number of days as the provisions of Section 4(a) are not
satisfied.

          All amounts of commitment fees, interest and additional interest shall
be paid in full on a monthly basis, in arrears, no later than the earlier of (i)
the fifth Business Day following the end of the month during which such amounts
accrued and (ii) the Maturity Date. Any overdue principal, interest or other
amounts payable hereunder shall bear interest, payable on demand, equal to an
additional five percent (5%) of the amount payable. Whenever any payment to be
made hereunder shall be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall in each case be included in the computation of the interest and other
amounts payable hereunder.

6. Notes.

          Prior to any Advances being made, the Borrower shall execute and
deliver to each of the Lenders a Note for the principal amount of such Advances.
Each Note shall serve as a master note to evidence all Advances made to such
Lender. Lender shall record (a) the principal amount of each Advance and the
interest rate applicable thereto, and (b) the amount of any principal, interest
or other payment and the applicable dates with respect thereto, by such method
as such Lender may generally employ; provided that failure to make any such
entry shall in no

2

--------------------------------------------------------------------------------



way detract from Borrower’s obligations hereunder or under the Notes. The
aforesaid information with respect to the Advances set forth on the records of
each Lender shall be rebuttably presumptive evidence of the principal, interest
and other amounts owing and unpaid on such Note.

7. Guaranties and Security.

          This Agreement and each Note are entitled to the ratable and pari
passu benefit of that certain Guarantee and Amended and Restated Security
Agreement referred to in the Senior Notes Agreement granted by the Borrower and
the Subsidiary Guarantors (as defined therein) in favor of the Noteholders
identified therein, pursuant to which the Borrower and such Subsidiary
Guarantors have guarantied the Borrower’s obligations thereunder and pursuant to
which the Noteholders identified therein have been granted a security interest
in certain collateral. This Agreement and the Notes shall be subject to the
terms and conditions set forth in such Guarantee and Amended and Restated
Security Agreement.

8. Conversion Right.

          If any amounts remain outstanding under this Agreement or the Notes on
or after the Maturity Date, each Lender shall have the option to convert such
outstanding amounts into shares of the Borrower’s common stock, par value
$0.001, upon the same terms and subject to the same conditions applicable to
“Amended Notes” as set forth in the Senior Notes Agreement.

9. Events of Default; Remedies.

          Upon the occurrence of an Event of Default and at all times
thereafter, at the option of any Lender (but automatically with respect to any
Event of Default resulting from the insolvency or bankruptcy of Borrower), all
Obligations shall become immediately due and payable, any Lender may terminate
the Line of Credit and no further Advances may be requested by the Borrower. In
addition, each Lender may apply or setoff any amounts owed by it to the Borrower
against all Obligations, all without any notice to or demand upon the Borrower,
in addition to any other rights and remedies such Lender may have pursuant to
law or equity, this Agreement, any Note and any other instruments or agreements,
which rights and remedies shall be cumulative.

10. Costs and Expenses; Indemnification.

          (a) The Borrower agrees to pay on demand all reasonable costs and
expenses of each Lender, including, but not limited to, reasonable attorneys’
fees and expenses, in connection with the preparation, negotiation and closing
of this Agreement and the Notes, and the collection of the Obligations.

          (b) The Borrower agrees to defend, indemnify and hold harmless each
Lender from and against any and all liabilities, damages, penalties, actions,
judgments, suits, costs or expenses (including reasonable attorneys’ fees) that
may be imposed on, incurred by or asserted against such Lender in connection
with any investigative, administrative or judicial proceeding (whether

3

--------------------------------------------------------------------------------



or not such Lender shall be designated a party thereto) or any other claim by
any Person relating to or arising out of this Agreement or any Note, the
Borrower or any Advance; provided that no Lender shall not have the right to be
indemnified under this paragraph as a result of such Lender’s own gross
negligence or willful misconduct.

11. Miscellaneous.

          This Agreement shall bind the Borrower and the Borrower’s successors
and assigns and shall inure to the benefit of each Lender and such Lender’s
successors and assigns. The Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the express written consent of each
Lender. All provisions hereof shall be subject to, governed by, and construed in
accordance with New York law, without regard to principles of conflicts of laws.
Unenforceability of any provision hereof or any application of any provision
hereof shall not affect the enforceability of any other provision or application
of any other provision. This Agreement constitutes a final written expression of
all of the terms of this instrument, is a complete and exclusive statement of
those terms and supersedes all oral representations, negotiations and prior
writings, if any, with respect to the subject matter hereof. The relationship
between the Borrower and the Lenders with respect to this Agreement is and shall
be solely that of debtor and creditor, respectively, and no Lender shall have
any fiduciary obligation toward the Borrower with respect to this Agreement or
the transactions contemplated hereby. Any amendment or waiver hereof or any
waiver of any right or remedy otherwise available must be in writing and signed
by the party against whom enforcement of the amendment or waiver is sought. This
Agreement may be executed by facsimile signature, and when so executed, the
facsimile copy shall be effective as an original.

12. Defined Terms.

          For the purposes of this Agreement, the following terms shall have the
following meanings:

          “Advance” means any loan made by any Lender to the Borrower pursuant
to the Line of Credit.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which national banks are authorized or required to close in New York
City.

          “Commitment” means, for each of the Lenders, $170,000, for an
aggregate commitment for all Lenders equal to the Maximum Amount.

          “Commitment Period” means the period commencing on the date hereof and
ending on the Maturity Date.

          “Dollar” or the sign $ means lawful money of the United States of
America.

          “Event of Default” means the occurrence of any of the following
events: (a) the failure of the Borrower to pay any principal, interest or other
amoutn hereunder or perform any Obligation

4

--------------------------------------------------------------------------------



when it becomes due and payable; (b) any condition or event that any Lender
determines has or is reasonably likely to have a material adverse effect on the
business, prospects, operations or financial condition of the Borrower or on the
rights and remedies of such Lender under this Agreement of its Note, or the
ability of the Borrower to perform its obligations hereunder or under any other
document executed in connection herewith; (c) breach by the Borrower of any
provision, agreement, representation, warranty or covenant set forth in this
Agreement, in any other instrument, document or agreement evidencing or relating
to any Obligation, or in any mortgage deed, assignment, pledge or security
agreement given as or evidencing security for any Obligation of the Borrower;
(d) if a default, event of default, or an event with which the passage of time
or giving of notice or both would constitute a default, shall occur under any
document evidencing or executed in connection with any obligation of the
Borrower for borrowed money; (e) dissolution, termination of existence,
insolvency, business failure or appointment of a receiver of the Borrower or any
part of the property of the Borrower; (f) assignment for the benefit of
creditors by the Borrower; (g) failure or inability of the Borrower to pay its
debts as they come due; (h) the commencement of any proceedings under any
bankruptcy or insolvency laws by or against the Borrower; or (i) any judgment,
attachment, execution, or similar process is rendered, issued, or levied against
the Borrower or any material amount of the property of the Borrower, and is not
fully satisfied, released, vacated, or bonded within thirty (30) days after its
rendering, issue or levy.

          “Line of Credit” means the line of credit established by the Lenders
for the Borrower pursuant to which the Borrower may request Advances up to the
Maximum Amount, as such Line of Credit may be from time to time modified,
replaced or renewed.

          “Maturity Date” means May 31, 2009.

          “Maximum Amount” means five hundred ten thousand Dollars ($510,000).

          “Note” means a Promissory Note in the form attached hereto.

          “Obligation” means any present or future obligation, indebtedness or
liability of the Borrower owed to any Lender, of whatever kind and however
evidenced, together with all extensions, renewals, amendments, restatements and
substitutions thereof or therefor (including, without limitation, each payment
of principal or interest on each Advance or any fee or other amount payable
under this Agreement or pursuant to any Note.

          “Person” means an individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, government or other
political subdivision thereof or any other entity.

          “Senior Notes Agreement” means that certain Securities Amendment and
Purchase Agreement dated as of December 23, 2008 by and among the Borrower and
the Noteholders identified therein.

[Remainder of this page intentionally left blank.]

5

--------------------------------------------------------------------------------



[c58499_ex10-6x1x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-6x2x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-6x3x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-6x4x1.jpg]



--------------------------------------------------------------------------------



PROMISSORY NOTE

 

 

$______________

March __, 2009

 

New York, New York

          FOR VALUE RECEIVED, the undersigned, HC Innovations, Inc., a Delaware
corporation (the “Borrower”) promises to pay to the order of ______ (the
“Lender”) at its address at ______, or at such other place as Lender shall
designate, the principal sum of ______________________ DOLLARS ($____________),
or the aggregate unpaid principal amount of all Advances made by the Lender to
the Borrower pursuant to the Line of Credit Agreement referred to below,
whichever is less, in lawful money of the United States of America, on the
Maturity Date. The Borrower promises to pay interest and other amounts on the
unpaid principal amount of each such Advance on the dates and at the rate or
rates provided for in the Line of Credit Agreement.

          The Lender shall record (a) the principal amount of each Advance and
the interest rate applicable thereto, and (b) the amount of any principal,
interest or other payment and the applicable dates with respect thereto, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from Borrower’s obligations hereunder of
under this Note.

          This Promissory Note is one of the Notes referred to in the Line of
Credit Agreement dated as of March __, 2009 among the Borrower and the Lenders
listed on the signature pages thereof (as the same may be amended from time to
time, the “Line of Credit Agreement”). Terms defined in the Line of Credit
Agreement are used herein with the same meanings. Reference is made to the Line
of Credit Agreement for provisions for the acceleration of the maturity hereof.

          Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with delivery, acceptance, performance,
default or enforcement of this Note.

 

 

 

 

 

 

 

 

HC INNOVATIONS, INC.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title: 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------